PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nancy K. Del Grande
Application No. 16/799,084
Filed: February 24, 2020
For: Detecting Subsurface Objects And Voids Using Thermal Inertia

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.102(c)(1), filed April 7, 2021, to make the above-identified application special based on applicant’s age as set forth in M.P.E.P. § 708.02, Section II.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of  Mr. Joseph K. Venier appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts.  

The petition is GRANTED.
An application may be made special upon filing a petition including any evidence showing that the inventor or joint inventor is 65 years of age, or more, such as a statement by the inventor or joint inventor or a statement from a registered practitioner that he or she has evidence that the inventor or joint inventor is 65 years of age or older. No fee is required with such a petition. See 37 CFR 1.102(c).
The instant petition includes a statement from a registered practitioner declaring that he is in possession of such evidence that shows the inventor, Nancy Kerr Del Grande, is 65 years of age or older.   Accordingly, the above-identified application has been accorded “special” status.

Telephone inquiries concerning this decision should be directed to the undersigned at (571)
272-1058.  All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.


/Angela Walker/
Angela Walker
Paralegal Specialist	
Office of Petitions